DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/21/20.
Claims 1-11 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/21/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smit (U.S. Pub. No. 20140309888 A1), in view of Bradley (U.S. Pub. No. 20160059888 A1).
Regarding to claim 1 and 10:

10. Smit teach a camera monitor system for a motor vehicle with a trailer, the camera monitor system comprising: (Smit Fig. 9 [0051]  the data inputs may be received from any devices implemented by the trailer backup assist control module 54 to monitor the kinematic properties of the vehicle 2 and the trailer 4)
a rear camera assigned to a rear side of the trailer; (Smit Fig. 5 [0048] a second imaging device C2 may be located centrally on a rear facing portion 110 of the trailer 4 and may be configured to operate in combination with the imaging devices C1 and C3-C5 to provide a combined field of view of the environment 90 surrounding the vehicle 2 and the trailer 4)
a side camera assigned to a longitudinal side of the motor vehicle; (Smit Fig. 5 [0048] the imaging devices C4 and C5 are disposed on a passenger's side 102 and a driver's side 104 of the vehicle 2 respectively and are configured to capture image data corresponding to the environment 90 to the sides and rear of the vehicle 2. The fourth imaging device C4 is configured to capture image data in a fourth field of view 106 and the fifth imaging device C5 is configured to capture image data in a fifth field of view 108)
a monitor for presenting images of the first camera and the second camera; (Smit [0050] FIG. 6, a block diagram of the display controller 20 is shown. The display 
and a processor programmed to: capture a first image with the rear camera; capture a second image with the side camera; (Smit [0054] The display controller 20 may comprise a memory 134, and a plurality of modules, circuits, and/or processors configured to calculate the predicted heading 40 of the vehicle 2 and the trailer 4. The display controller 20 may further be operable to process image data received from the imaging devices C1-C5)
construct a composite image comprising the first image and the second image based at least in part on an ascertained trajectory of the motor vehicle; and (Smit [0049] image data from the fields of view of each of the imaging devices C1-C5 may be utilized by the display controller 20 to generate a view of the environment 90 surrounding the vehicle 2 and the trailer 4 including the vehicle heading 8, the trailer heading 10, and/or the predicted heading 40. The image data captured by the imaging devices C1-C5 may also be combined by the display controller 20 to form a composite aerial view or bird's eye view of the vehicle 2 and the trailer 4. The composite aerial view may also be generated by the display controller 20 from satellite image data 182 corresponding to a location of the vehicle 2. In the various implementations discussed herein, the display controller 20 may be configured to combine various image data and graphical representations of the vehicle 2 and 

Smit do not explicitly teach display the composite image on the monitor.

However Bradley teach display the composite image on the monitor. (Bradley [0087] the system 1 comprises a human machine interface (HMI) module 39. The HMI module 39 is coupled to a display screen 41 which displays a video image 43 from the rear camera 9 (or a composite image derived from the image data for each of the cameras 9, 10, 11). As shown in FIG. 4, the HMI module 39 is configured to overlay graphical symbols over the video image 43. In the present embodiment, the HMI module 39 displays a first arrow A to indicate the actual trailer travel direction T.sub.ACT; and a second arrow B to indicate the demanded trailer travel direction T.sub.DEM)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smit, further incorporating Bradley in video/camera technology. One would be motivated to do so, to incorporate display the composite image on the monitor. This functionality will improve user experience.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smit (U.S. Pub. No. 20140309888 A1), in view of Bradley (U.S. Pub. No. 20160059888 A1), further in view of Nilsson (U.S. Pub. No. 20100191421 A1).

Regarding to claim 2:

2. Smit teach the method as claimed in claim 1, Smit do not explicitly teach wherein ascertaining the trajectory comprises at least one of: ascertaining a speed of the motor vehicle; ascertaining a steering angle; ascertaining an articulation angle between a towing vehicle of the motor vehicle and the trailer; and ascertaining a yaw rate of the trailer.

However Bradley teach ascertaining an articulation angle between a towing vehicle of the motor vehicle (Bradley [0064] the processor 29 further comprises vehicle/trailer guidance means in the form of a guidance module 29B. The guidance module 29B is provided to assist with guiding the trailer 5 when the vehicle 3 and the trailer 5 are being reversed together. In particular, the guidance module 29B is configured to control a steering angle θ of the front wheels W1, W2 of the vehicle 3 to guide the trailer 5 in a demanded trailer travel direction T.sub.DEM. As described herein, the demanded travel direction T.sub.DEM is defined by the user and represents a target direction of travel for the trailer 5. [0065] the vehicle 3 has a first longitudinal axis X1 and the trailer 5 has a second longitudinal axis X2. The angular offset between the first and second longitudinal axes X1, X2 is referred to as the hitch angle φ. During reversing, the trailer 5 travels in a direction T.sub.ACT corresponding to the hitch angle φ (unless the hitch angle φ exceeds a jack-knife angle for the trailer 5, as described herein). [0066] The image processing module 29A calculates the hitch angle φ, with reference to said 
θ.sub.t+1=θ.sub.t+min(max(k(φ.sub.req−φ.sub.cur),−α),α))

The motivation for combining Smit and Bradley as set forth in claim 1 is equally applicable to claim 2.

However Nilsson teach wherein ascertaining the trajectory comprises at least one of: (Nilsson [0098] An output of the lane data fusion unit -24 is supplied (i) to a predictor module 40 which predicts a future trajectory for the vehicle (without trailer) or the two of vehicle and trailer (if attached) and in parallel (ii) to a lane position estimator module 52 of an estimator module 50 of the support unit 10)
ascertaining a speed of the motor vehicle; ascertaining a steering angle; (Nilsson [0099] In predictor module 40 input variables are used describing the road relative to the vehicle (lateral lane offset, vehicle heading, lane curvature) provided by the lane data fusion. The second group of input data originates from the vehicle sensors, i.e. vehicle yaw rate, vehicle speed and steering wheel angle)
and the trailer; and ascertaining a yaw rate of the trailer. (Nilsson [0099] In predictor module 40 input variables are used describing the road relative to the vehicle (lateral lane offset, vehicle heading, lane curvature) provided by the lane data fusion. The second group of input data originates from the vehicle sensors, i.e. vehicle yaw rate, vehicle speed and steering wheel angle)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smit, further incorporating Bradley and Nilsson in video/camera technology. One would be motivated to do so, to incorporate ascertaining a yaw rate of the trailer. This functionality will improve accuracy.

Claims 3-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smit (U.S. Pub. No. 20140309888 A1), in view of Bradley (U.S. Pub. No. 20160059888 A1), further in view of Zhang (U.S. Pub. No. 20170341583 A1).

Regarding to claim 3:

3. Smit teach the method as claimed in claim 1, Smit do not explicitly teach wherein ascertaining the overall image comprises combining the first image and the second image by stitching.

However Zhang teach wherein ascertaining the overall image comprises combining the first image and the second image by stitching. (Zhang [0076] with reference to FIG. 5C, an exemplary stitched image 500 is shown. In this example, a first image stream 502 is received from one of the cameras 44 coupled to the side mirror of the vehicle 10, and a second image stream 504 is received from the other one of the 

The motivation for combining Smit and Bradley as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smit, further incorporating Bradley and Zhang in video/camera technology. One would be motivated to do so, to incorporate ascertaining the overall image comprises combining the first image and the second image by stitching. This functionality will improve quality.

Regarding to claim 4:

4. Smit teach the method as claimed in claim 1, Smit do not explicitly teach wherein ascertaining the overall image comprises, combining the first image and the second image to provide a total field of view in the overall image composed of a first field of view of the first camera and a second field of view of the second camera.

However Zhang teach wherein ascertaining the overall image comprises, combining the first image and the second image to provide a total field of view in the overall image composed of a first field of view of the first camera and a second field of view of the second camera. (Zhang [0073] with reference to FIG. 5B, FIG. 5B schematically illustrates the stitching boundary lines defined by the view 

Regarding to claim 5:

5. Smit teach the method as claimed in claim 1, Smit do not explicitly teach wherein ascertaining the overall image comprises, combining the first image and the second image to provide a total field of view composed of a first field of view of the first camera and a partial region of a second field of view of the second camera.

However Zhang teach wherein ascertaining the overall image comprises, combining the first image and the second image to provide a total field of view composed of a first field of view of the first camera and a partial region of a second field of view of the second camera. (Zhang [0082] With reference to FIG. 6A, an exemplary transparent trailer view user interface 540 is shown rendered on the display 54 based on the transparent trailer view user interface data 358. As shown, the 

Regarding to claim 11:

11. Smit teach the camera monitor system as claimed in claim 10, Smit do not explicitly teach wherein the first camera comprises a removable camera.

However Zhang teach wherein the first camera comprises a removable camera. (Zhang [0036] the cameras 44 are coupled to the trailer 8 via one or more mechanical fasteners, magnets, removable adhesives, hook and loop closures, ratchet straps, and so on. The cameras 44 associated with the trailer 8 are generally removable, such that the cameras 44 may be used with multiple trailers)

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smit (U.S. Pub. No. 20140309888 A1), in view of Bradley (U.S. Pub. No. 20160059888 A1), further in view of Zhang (U.S. Pub. No. 20170341583 A1) and Tiwari (U.S. Pub. No. 20180267558 A1).

Regarding to claim 6:

6. Smit teach the method as claimed in claim 1, Smit do not explicitly teach wherein the camera comprises a removable camera; the method further comprising: ascertaining a specified image content in the first image and in the second image, and ascertaining a position of the first camera relative to the second camera based on the ascertained image content.

However Zhang teach wherein the camera comprises a removable camera; (Zhang [0036] the cameras 44 are coupled to the trailer 8 via one or more mechanical fasteners, magnets, removable adhesives, hook and loop closures, ratchet straps, and so on. The cameras 44 associated with the trailer 8 are generally removable, such that the cameras 44 may be used with multiple trailers)
ascertaining a position of the first camera relative to the second camera based on the ascertained image content. (Zhang [0051] at least three matching feature point [image content] pairs from the triangulation generates six equations between the image pixel (u,v) pairs of the matching feature points in the known camera 44 on the vehicle 10 and the camera 44 on trailer 8. The calibration manager module 304 solves these six equations to determine the unknown extrinsic parameters of location (x, y, z) and pose (pitch, roll, yaw) of the camera 44 on trailer 8)

The motivation for combining Smit, Bradley and Zhang as set forth in claim 3 is equally applicable to claim 6.

the method further comprising: ascertaining a specified image content in the first image and in the second image, (Tiwari [0033] portions of the vehicle are encompassed in the FOV of the imaging subsystem (e.g., the hood of the truck cab is visible in the front facing camera, and sides of the trailer are visible in the side and/or rear facing cameras). These vehicle portions can be used as calibration points for computer vision processes (e.g., wherein a known vehicle portion distance, dimension, or other parameter is used to calibrate or as a reference for another optical feature), as driver reference points, or otherwise used. However, the imaging subsystem 110 can be arranged in any other suitable configuration, with the respective field of view encompassing any other suitable region)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smit, further incorporating Bradley, Zhang and Tiwari in video/camera technology. One would be motivated to do so, to incorporate ascertaining a specified image content in the first image and in the second image. This functionality will improve calibration.

Regarding to claim 7:

7. Smit teach the method as claimed in claim 6,  Smit do not explicitly teach wherein ascertaining the image content comprises at least one of:
ascertaining side edges of the trailer in the first image and the further second image; and ascertaining side lamps of the trailer in the first image and the second image.

However Tiwari teach wherein ascertaining the image content comprises at least one of: ascertaining side edges of the trailer in the first image and the further second image; and ascertaining side lamps of the trailer in the first image and the second image. (Tiwari [0033] portions of the vehicle are encompassed in the FOV of the imaging subsystem (e.g., the hood of the truck cab is visible in the front facing camera, and sides of the trailer are visible in the side and/or rear facing cameras). These vehicle portions can be used as calibration points for computer vision processes (e.g., wherein a known vehicle portion distance, dimension, or other parameter is used to calibrate or as a reference for another optical feature), as driver reference points, or otherwise used. However, the imaging subsystem 110 can be arranged in any other suitable configuration, with the respective field of view encompassing any other suitable region)

Regarding to claim 8:

8. Smit teach the method as claimed in claim 6, Smit do not explicitly teach wherein the camera monitor system comprises two rear cameras assigned to the rear side of the vehicle; the method further comprising: ascertaining a specified image content in the respective image in each of the two rear cameras, and ascertaining a position of the two rear cameras relative to one another and/or relative to the second camera based on the ascertained image content.

However Tiwari teach wherein the camera monitor system comprises two rear cameras assigned to the rear side of the vehicle; (Tiwari [0017] The eight imaging sensors 112 preferably include at least two forward facing cameras, and at least one rear and side facing camera associated with each side of the vehicle; however, the eight imaging sensors 112 can additionally or alternatively include any other suitable arrangement of imaging sensors.)
the method further comprising: ascertaining a specified image content in the respective image in each of the two rear cameras, (Tiwari [0033] portions of the vehicle are encompassed in the FOV of the imaging subsystem (e.g., the hood [a specified image content] of the truck cab is visible in the front facing camera, and sides of the trailer are visible in the side and/or rear facing cameras). These vehicle portions can be used as calibration points for computer vision processes (e.g., wherein a known vehicle portion distance, dimension, or other parameter is used to calibrate or as a reference for another optical feature), as driver reference points, or otherwise used. However, the imaging subsystem 110 can be arranged in any other suitable configuration, with the respective field of view encompassing any other suitable region)

However Zhang teach and ascertaining a position of the two rear cameras relative to one another and/or relative to the second camera based on the ascertained image content. (Zhang [0051] at least three matching feature point [image content] 

Regarding to claim 9:

9.    (Cancelled)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482